          Case 1:19-cv-04878-MKV Document 53 Filed 06/05/20 Page 1 of 1



                                                              USDC SDNY
UNITED STATES DISTRICT COURT
                                                              DOCUMENT
SOUTHERN DISTRICT OF NEW YORK
                                                              ELECTRONICALLY FILED
 MARIA SALAZAR,                                               DOC #:
                                                              DATE FILED: 6/5/2020
                                Plaintiff,

                         -against-                                1:19-cv-4878-MKV

 DRBX HOLDINGS, LLC; SFC CEDAR,                                ORDER OF DISMISSAL
 LLC; and TITANIUM INVESTIGATIVE
 SERVICES, INC.,

                                Defendants.

MARY KAY VYSKOCIL, United States District Judge:

        It having been reported to this Court by the parties [ECF No. 52] that this case has been

settled, it is hereby,

        ORDERED that the above-captioned action is discontinued without costs to any party

and without prejudice to restoring the action to this Court’s calendar if the application to restore

the action is made by July 5, 2020. If no such application is made by that date, today’s dismissal

of the action is with prejudice. See Muze, Inc. v. Digital On Demand, Inc., 356 F.3d 492, 494 n.1

(2d Cir. 2004).

        Accordingly, the conference currently scheduled for June 9, 2020 is adjourned sine die.



SO ORDERED.
                                                      _________________________________
Date: June 5, 2020                                    MARY KAY VYSKOCIL
      New York, NY                                    United States District Judge
